Name: Commission Regulation (EU) NoÃ 823/2010 of 17Ã September 2010 implementing Regulation (EC) NoÃ 452/2008 of the European Parliament and of the Council concerning the production and development of statistics on education and lifelong learning, as regards statistics on the participation of adults in lifelong learning Text with EEA relevance
 Type: Regulation
 Subject Matter: education;  employment;  information technology and data processing;  executive power and public service;  economic analysis
 Date Published: nan

 18.9.2010 EN Official Journal of the European Union L 246/33 COMMISSION REGULATION (EU) No 823/2010 of 17 September 2010 implementing Regulation (EC) No 452/2008 of the European Parliament and of the Council concerning the production and development of statistics on education and lifelong learning, as regards statistics on the participation of adults in lifelong learning (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 452/2008 of the European Parliament and of the Council of 23 April 2008 concerning the production and development of statistics on education and lifelong learning (1), and in particular Article 6(1) thereof, Whereas: (1) Regulation (EC) No 452/2008 establishes a common framework for the systematic production of European statistics in the field of education and lifelong learning. (2) According to Article 6(1) of Regulation (EC) No 452/2008, the Commission should adopt certain implementing measures in view of ensuring the transmission of high quality data. (3) It is necessary to adopt measures for the implementation of individual statistical actions for the production of statistics on the participation of adults in lifelong learning as covered by Domain 2 of Regulation (EC) No 452/2008. (4) In the production and dissemination of European statistics in the field of education and lifelong learning, the national and European statistical authorities should take account of the principles set out in the European Statistics Code of Practice endorsed by the Commission in its Recommendation of 25 May 2005 on the independence, integrity and accountability of the national and Community statistical authorities (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The data collection for the first survey on the participation and non-participation of adults in lifelong learning (Adult Education Survey) shall take place between 1 July 2011 and 30 June 2012. The reference period for which the data on participation in lifelong learning activities are collected shall be the 12 months prior to the data collection period. Data shall be collected every five years. Article 2 The population age range covered by the survey shall be 25-64. The age groups 18-24 and 65-69 shall be covered on an optional basis. Article 3 The variables concerning the subjects covered by the survey as specified under Domain 2 of Regulation (EC) No 452/2008 and their breakdowns shall be as set out in Annex I to this Regulation. Article 4 The data sources and sample size concerning Domain 2 are specified in the Annex to Regulation (EC) No 452/2008. Sampling and precision requirements needed to meet these requirements are detailed in Annex II to this Regulation. Article 5 Member States shall transmit to the Commission (Eurostat) a quality report on the survey on the participation and non-participation of adults in lifelong learning according to the quality criteria referred to in Article 4(1)(d) of Regulation (EC) No 452/2008 and the further requirements specified in Annex III to this Regulation. Article 6 With a view to achieving a high level of harmonisation of the survey results across countries, the Commission (Eurostat), in close cooperation with Member States, shall propose methodological and practical recommendations and guidelines for the implementation of the survey in the form of an Adult Education Survey Manual including a standard questionnaire. Article 7 Member States shall transmit to the Commission (Eurostat) clean micro-data files within 6 months after the end of the national data collection period. Member States shall transmit the quality report to the Commission (Eurostat) within 3 months after the delivery of the micro-data files. Article 8 The requirements as specified in this Regulation are minimum requirements. Member States can specify further requirements at national level given that the quality requirements following this Regulation are not compromised. Article 9 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 145, 4.6.2008, p. 227. (2) COM(2005) 217 final. ANNEX I Variables Note to the table: All variables shall be transmitted unless the mention optional appears under the variable name. Data and metadata referred in Article 7 shall be made available to Eurostat through electronic means, in using the single entry point or other appropriate information technology tools. The codes and code lists presented in the table below are indicative only. Transmission formats are provided by the Commission (Eurostat) in the Adult Education Survey Manual referred to in Article 6. Variable name and status Code Description Filter COUNTRY COUNTRY OF RESIDENCE Everybody 2 digits Based on the ISO country classification, details provided in the Adult Education Survey Manual referred to in Article 6 REGION REGION OF RESIDENCE Everybody 2 digits Coding according to NUTS at 2 digit level DEG_URB DEGREE OF URBANISATION OF THE AREA THE HOUSEHOLD LIVES IN Everybody 1 Densely populated area 2 Intermediate area 3 Thinly populated area REFYEAR REFERENCE YEAR OF THE SURVEY Everybody 4 digits REFMONTH MONTH OF SURVEY Everybody 1-12 RESPID Identification of the respondent Everybody numeric Identification code of each record RESPWEIGHT WEIGHTING FACTOR FOR INDIVIDUALS Everybody numeric Weight factor for individuals (with 3 digits of decimals separated by a dot) NFEACTWEIGHT WEIGHTING FACTOR FOR NON-FORMAL ACTIVITIES NFENUM  ¥ 1 numeric Weight factor for the non-formal activities selected in NFERAND1 and NFERAND2 (with 3 digits of decimals separated by a dot) Or numeric (optional) Weight factor for the non-formal activities selected in NFERAND1, NFERAND2 and NFERAND3 (with 3 digits of decimals separated by a dot) 0 NFENUM = 0 INTMETHOD Data collection method used Everybody Codes provided in the Adult Education Survey Manual referred to in Article 6 INTLANG Language used for the interview Everybody 2 digits Codes based on the ISO country classification, details provided in the Adult Education Survey Manual referred to in Article 6 (HHNBPERS) NUMBER OF PERSONS LIVING IN THE SAME HOUSEHOLD (INCLUDING THE RESPONDENT) Everybody HHNBPERS_0_4 0-98 0-4 years old HHNBPERS_5_13 0-98 5-13 years old HHNBPERS_14_15 0-98 14-15 years old HHNBPERS_16_24 0-98 16-24 years old HHNBPERS_25_64 1-98 25-64 years old HHNBPERS_65plus 0-98 65 years and older  1 No answer HHTYPE HOUSEHOLD TYPE Everybody 10 One-person household 21 Lone parent with child(ren) aged less than 25 22 Couple without child(ren) aged less than 25 23 Couple with child(ren) aged less than 25 24 Couple or lone parent with child(ren) aged less than 25 and other persons living in household 30 Other  1 No answer HHLABOUR HOUSEHOLD COMPOSITION BY LABOUR STATUS Everybody HHLABOUR_EMP 0-98 Number of persons aged 16-64 in the household who are at work HHLABOUR_NEMP 0-98 Number of persons aged 16-64 in the household who are unemployed or inactive  1 No answer HHINCOME NET MONTHLY INCOME OF THE HOUSEHOLD Everybody 1 Below 1st decile 2 Between 1st decile and 2nd decile 3 Between 2nd decile and 3rd decile 4 Between 3rd decile and 4th decile 5 Between 4th decile and 5th decile 6 Between 5th decile and 6th decile 7 Between 6th decile and 7th decile 8 Between 7th decile and 8th decile 9 Between 8th decile and 9th decile 10 Above 9th decile 0 Refusal (optional)  1 No answer SEX SEX Everybody 1 Male 2 Female YEAR AND MONTH OF BIRTH BIRTHYEAR 4 digits The 4 digits of year of birth Everybody BIRTHMONTH 1-12 The 2 digits of month of birth Everybody CITIZEN CITIZENSHIP Everybody 0 Same as country of residence 2 digits Based on the ISO country classification, details provided in the Adult Education Survey Manual referred to in Article 6  1 No answer BIRTHPLACE COUNTRY OF BIRTH Everybody 0 Born in this country 2 digits Based on the ISO country classification, details provided in the Adult Education Survey Manual referred to in Article 6  1 No answer RESTIME YEARS OF RESIDENCE IN THIS COUNTRY BIRTHPLACE  0 1 Been in this country for 1 year and less 2-10 Number of years for person who has been in this country for 2 to 10 years 11 Been in this country for more than 10 years  1 No answer  2 Not applicable (BIRTHPLACE = 0) MARSTALEGAL LEGAL MARITAL STATUS Everybody 1 Never married 2 Married (including registered partnership) 3 Widowed and not remarried 4 Legally separated and not remarried 5 Divorced  1 No answer MARSTADEFACTO DE FACTO MARITAL STATUS (consensual union) Everybody 1 Person living in a consensual union 2 Person not living in a consensual union  1 No answer HATLEVEL HIGHEST LEVEL OF EDUCATION OR TRAINING SUCCESSFULLY COMPLETED Everybody 01 No formal education or below ISCED 1 11 ISCED 1 21 ISCED 2 22 ISCED 3c (shorter than two years) 31 ISCED 3c (two years and more) 32 ISCED 3 a, b 30 ISCED 3 (without possible distinction a, b or c) 40 ISCED 4 51 ISCED 5b 52 ISCED 5a 60 ISCED 6  1 No answer HATFIELD FIELD OF THE HIGHEST LEVEL OF EDUCATION OR TRAINING SUCCESSFULLY COMPLETED HATLEVEL = 22 to 60 000 General programmes 100 Teacher training and education science 200 Humanities, languages and arts 222 Foreign languages 300 Social sciences, business and law 400 Science, mathematics and computing (no distinction possible) 420 Life science (including biology and environmental science) 440 Physical science (including physics, chemistry and earth science) 460 Mathematics and statistics 481 Computer science 482 Computer use 500 Engineering, manufacturing and construction 600 Agriculture and veterinary 700 Health and welfare 800 Services 999 Unknown  1 No answer  2 Not applicable (HATLEVEL  22 to 60) or 010-863 (optional) Fields coded on 3 digits on an optional basis, details provided in the Adult Education Survey Manual referred to in Article 6 HATYEAR YEAR WHEN HIGHEST LEVEL OF EDUCATON OR TRAINING WAS SUCCESSFULLY COMPLETED HATLEVEL  01,  1 4 digits The four digits of the year when highest level of education or training was successfully completed are entered  1 No answer  2 Not applicable (HATLEVEL = 01,  1) HATVOC (optional) ORIENTATION OF THE HIGHEST LEVEL OF EDUCATION OR TRAINING SUCCESSFULLY COMPLETED HATLEVEL = 22 to 40 and (REFYEAR- HATYEAR)  ¤ 20 1 General education 2 Vocational education  1 No answer  2 Not applicable (HATLEVEL  22 to 40 or (REFYEAR- HATYEAR) > 20 HATOTHER (optional) OTHER FORMAL EDUCATION OR TRAINING SUCCESSFULLY COMPLETED IN ANOTHER FIELD THAN HATLEVEL HATLEVEL = 22 to 60 and (REFYEAR- HATYEAR)  ¤ 20 1 Yes 2 No  1 No answer  2 Not applicable (HATLEVEL  22 to 60 or (REFYEAR- HATYEAR) > 20 HATOTHER_LEVEL (optional) Level of the formal education programme HATOTHER = 1 22-60 Coded as HATLEVEL  1 No answer  2 Not applicable (HATOTHER  1) HATOTHER_VOC (optional) Orientation of the formal education programme HATOTHER = 1 and HATOTHER_LEVEL = 22 to 40 1-2 Coded as HATVOC  1 No answer  2 Not applicable (HATOTHER  1 or HATOTHER_LEVEL  22 to 40) HATOTHER_FIELD (optional) Field of the formal education programme HATOTHER = 1 and HATOTHER_LEVEL = 22 to 60 000-800 Coded as HATFIELD  1 No answer  2 Not applicable (HATOTHER  1 or HATOTHER_LEVEL  22 to 60) HATCOMP (optional) PROCEDURE OF RECOGNITION OF SKILLS AND COMPETENCES UNDERTAKEN Everybody 1 Yes, certification obtained 2 Yes, procedure ongoing 3 No  1 No answer HATCOMPHIGH (optional) RECOGNITION OF SKILLS AND COMPETENCES ALLOWS ACCESS TO A HIGHER FORMAL EDUCATION PROGRAMME THAN THE LEVEL MENTIONED IN HATLEVEL HATCOMP = 1,2 and HATLEVEL  01,  1 1 Yes 2 No  1 No answer  2 Not applicable (HATCOMP  1,2 or HATLEVEL = 01,  1) DROPHIGH FORMAL EDUCATION ABANDONED HIGHER THAN THE LEVEL MENTIONED IN HATLEVEL BUT NOT COMPLETED HATLEVEL  01,  1 and (REFYEAR- HATYEAR)  ¤ 20 1 Yes 2 No  1 No answer  2 Not applicable (HATLEVEL = 01,  1 or (REFYEAR- HATYEAR) > 20) DROPLEVEL LEVEL OF THE FORMAL EDUCATION NOT COMPLETED DROPHIGH = 1 21 ISCED 2 22 ISCED 3c (shorter than two years) 31 ISCED 3c (two years and more) 32 ISCED 3 a, b 30 ISCED 3 (without possible distinction a, b or c) 40 ISCED 4 51 ISCED 5b 52 ISCED 5a 60 ISCED 6  1 No answer  2 Not applicable (DROPHIGH  1) DROPVOC (optional) ORIENTATION OF THE FORMAL EDUCATION NOT COMPLETED DROPLEVEL = 22 to 40 and (REFYEAR- HATYEAR)  ¤ 20 1 General education 2 Vocational education  1 No answer  2 Not applicable (DROPLEVEL  22 to 40 or (REFYEAR- HATYEAR) > 20 MAINSTAT MAIN CURRENT LABOUR STATUS Everybody Carries out a job or profession, including unpaid work for a family business or holding, including an apprenticeship or paid traineeship, etc.: 11  Full time 12  Part time 20 Unemployed 31 Pupil, student, further training, unpaid work experience 32 In retirement or early retirement or has given up business 33 Permanently disabled 34 In compulsory military service 35 Fulfilling domestic tasks 36 Other inactive person  1 No answer JOBSTAT PROFESSIONAL STATUS MAINSTAT = 11,12 11 Self-employed with employees 12 Self-employed without employees 21 Employee with a permanent job or work contract of unlimited duration 22 Employee with temporary job/work contract of limited duration 30 Family worker  1 No answer  2 Not applicable (MAINSTAT  11,12) JOBISCO OCCUPATION MAINSTAT = 11,12 2 digits ISCO-08 coded at 2 digit level  1 No answer  2 Not applicable (MAINSTAT  11,12) LOCNACE ECONOMIC ACTIVITY OF THE LOCAL UNIT MAINSTAT = 11,12 2 digits NACE Rev.2 coded at 2 digit level  1 No answer  2 Not applicable (MAINSTAT  11,12) LOCSIZEFIRM NUMBER OF PERSONS WORKING AT THE LOCAL UNIT JOBSTAT = 11, 21,22, 30 1 1 to 10 persons 2 11 to 19 persons 3 20 to 49 persons 4 50 to 249 persons 5 250 or more persons 7 Do not know but 10 or more persons  1 No answer  2 Not applicable (JOBSTAT  11,21,22, 30) JOBTIME YEAR IN WHICH PERSON STARTED WORKING IN HIS/HER CURRENT MAIN JOB MAINSTAT = 11,12 4 digits 4 digits of the year concerned  1 No answer  2 Not applicable (MAINSTAT  11, 12) HIGHEST LEVEL OF EDUCATION OR TRAINING SUCCESSFULLY COMPLETED BY YOUR PARENTS (GUARDIAN) Everybody HATFATHER FATHER (MALE GUARDIAN) 1 At most lower secondary 2 Upper secondary 3 Tertiary  1 No answer HATMOTHER MOTHER (FEMALE GUARDIAN) Everybody 1 At most lower secondary 2 Upper secondary 3 Tertiary  1 No answer OCCUPATION OF YOUR PARENTS (GUARDIAN) Everybody ISCOFATHER MAIN OCCUPATION OF FATHER (optional) 0-9 ISCO-08 coded at 1 digit level  1 No answer  2 Not applicable (Father never had a job, no father) ISCOMOTHER MAIN OCCUPATION OF MOTHER Everybody (optional) 0-9 ISCO-08 coded at 1 digit level  1 No answer  2 Not applicable (Mother never had a job, no mother) SEEKINFO LOOKED FOR ANY INFORMATION CONCERNING LEARNING POSSIBILITIES IN THE LAST 12 MONTHS Everybody 1 Yes 2 No  1 No answer SEEKFOUND INFORMATION FOUND SEEKINFO = 1 1 Yes 2 No  1 No answer  2 Not applicable (SEEKINFO  1) SEEKSOURCE SOURCE TO ACCESS INFORMATION SEEKINFO = 1 0 None of the sources below 1-7 Number of responses provided in the list of 7 sources below  1 No answer  2 Not applicable (SEEKINFO  1) List of sources (multiple responses allowed) SEEKSOURCE_1 Internet SEEKSOURCE_2 Member of the family, neighbour, work colleague SEEKSOURCE_3 Your employer SEEKSOURCE_4 Guidance services (e.g. career guidance provider by employment service office) SEEKSOURCE_5 An education or training institution (school, college, centre, university) SEEKSOURCE_6 Mass media (TV, radio, newspapers, poster) SEEKSOURCE_7 Books Each SEEKSOURCE_x variable is coded: 1 if selected, 2 if not selected, -2 for not applicable (SEEKINFO  1) FED PARTICIPATION IN FORMAL EDUCATION DURING THE LAST 12 MONTHS Everybody 1 Yes 2 No FEDNUM NUMBER OF FORMAL EDUCATION ACTIVITIES PARTICIPATED IN DURING THE LAST 12 MONTHS FED = 1 0 None (FED = 2) 1-3 Number of activities FEDLEVEL LEVEL OF THE MOST RECENT FORMAL EDUCATION ACTIVITY FEDNUM  ¥ 1 11 ISCED 1 21 ISCED 2 22 ISCED 3c (shorter than two years) 31 ISCED 3c (two years and more) 32 ISCED 3 a, b 40 ISCED 4 (without distinction a, b or c) 51 ISCED 5b 52 ISCED 5a 60 ISCED 6  2 Not applicable (FEDNUM = 0) FEDFIELD FIELD OF THE MOST RECENT FORMAL EDUCATION ACTIVITY FEDNUM  ¥ 1 and FEDLEVEL = 22 to 60 Based on the ISCED 1997  field of education: 010 Basic programmes 080 Literacy and numeracy 090 Personal development 140 Teacher training and education science 210 Arts 220 Humanities 222 Foreign languages 310 Social and behavioural science 320 Journalism and information 340 Business and administration 380 Law 420 Life science 440 Physical science 460 Mathematics and statistics 481 Computer science 482 Computer use 520 Engineering and engineering trades 540 Manufacturing and processing 580 Architecture and building 620 Agriculture, forestry and fishery 640 Veterinary 720 Health 760 Social services 810 Personal services 840 Transport services 850 Environmental protection 860 Security services 999 Not known or unspecified  2 Not applicable (FEDNUM = 0 or FEDLEVEL  22 to 60 Or 010-863 (optional) Fields coded on 3 digits on an optional basis, details provided in the Adult Education Survey Manual referred to in Article 6 FEDVOC ORIENTATION OF THE MOST RECENT EDUCATION OR TRAINING FEDLEVEL = 22 to 40 1 General education 2 Vocational education  1 No answer  2 Not applicable (FEDLEV  22 to 40) FEDMETHOD MAIN METHOD OF LEARNING USED IN THE MOST RECENT FORMAL EDUCATION ACTIVITY FEDNUM  ¥ 1 1 Traditional teaching (e.g. classroom) 2 Distance learning using online or offline computer 3 Distance learning using traditional teaching material  2 Not applicable (FEDNUM = 0)  1 No answer FEDREASON REASONS FOR PARTICIPATING IN THE MOST RECENT FORMAL EDUCATION ACTIVITY FEDNUM  ¥ 1 0 None of the reasons below 1-9 Number of responses provided in the list of 9 reasons below  1 No answer  2 Not applicable (FEDNUM = 0) List of reasons (multiple responses allowed) FEDREASON_01 To do my job better and/or improve carrier prospects FEDREASON_02 To be less likely to lose my job FEDREASON_03 To increase my possibilities of getting a job, or changing a job/profession FEDREASON_04 To start my own business FEDREASON_05 I was obliged to participate FEDREASON_06 To get knowledge/skills useful in my everyday life FEDREASON_07 To increase my knowledge/skills on a subject that interests me FEDREASON_08 Obtain certificate FEDREASON_09 To meet new people/for fun Each FEDREASON_x variable is coded: 1 if selected, 2 if not selected, -2 for not applicable (FEDNUM = 0) FEDWORKTIME MOST RECENT FORMAL EDUCATION ACTIVITY DURING PAID WORKING HOURS (INCLUDING PAID LEAVE OR RECUPERATION) FEDNUM  ¥ 1 1 Only during paid working hours 2 Mostly during paid working hours 3 Mostly outside paid working hours 4 Only outside paid working hours 5 Not working at that time  1 No answer  2 Not applicable (FEDNUM = 0) (FEDVOLUME) VOLUME OF INSTRUCTION OF THE MOST RECENT FORMAL EDUCATION ACTIVITY FEDNUM  ¥ 1 FEDNBHOURS 3 digits Total number of instruction hours  1 No answer  2 Not applicable (FEDNUM = 0) FEDNBWEEKS (optional) 1-52 Number of weeks  1 No answer  2 Not applicable (FEDNUM = 0) FEDDURPERWEEK (optional) 1-98 Average number of instruction hours per week  1 No answer  2 Not applicable (FEDNUM = 0) FEDPAIDBY PARTIAL OR FULL PAYMENT FOR THE TUITION, REGISTRATION, EXAM FEES, EXPENSES FOR BOOKS OR TECHNICAL STUDY MEANS FOR THE MOST RECENT FORMAL EDUCATION ACTIVITY BY: FEDNUM  ¥ 1 0 None of the items below 1-5 Number of responses provided in the list of 5 items below  1 No answer  2 Not applicable (FEDNUM = 0) List of items (multiple responses allowed) FEDPAIDBY_1 Employer or prospective employer FEDPAIDBY_2 Public employment services FEDPAIDBY_3 Other public institutions FEDPAIDBY_4 A household member or a relative FEDPAIDBY_5 Yourself Each FEDPAIDBY_x variable is coded: 1 if selected, 2 if not selected, -2 for not applicable (FEDNUM = 0) FEDPAIDFULL (optional) FULL PAYMENT FOR THE TUITION, REGISTRATION, EXAM FEES, EXPENSES FOR BOOKS OR TECHNICAL STUDY MEANS FOR THE MOST RECENT FORMAL EDUCATION ACTIVITY BY THOSE IDENTIFIED IN FEDPAIDBY FEDPAIDBY  ¥ = 1 1 Yes 2 No (only part of the costs)  2 Not applicable (FEDPAIDBY = 0,  1,  2)  1 No answer (total costs not known) FEDPAIDVAL COSTS PAID PERSONALLY OR BY ANY HOUSEHOLD MEMBER OR RELATIVE FOR TUITION, REGISTRATION, EXAM FEES, BOOKS AND/OR TECHNICAL STUDY MEANS REGARDING STUDIES IN THE MOST RECENT FORMAL EDUCATION ACTIVITY FEDPAIDBY_4 = 1 or FEDPAIDBY_5 = 1 In euros  1 No answer  2 Not applicable (FEDPAIDBY_4  1 and FEDPAIDBY_5  1) FEDUSE USE OF THE SKILLS OR KNOWLEDGE ACQUIRED FROM THE MOST RECENT FORMAL EDUCATION ACTIVITY FEDNUM  ¥ 1 1 A lot 2 A fair amount 3 Very little 4 Not at all  2 Not applicable (FEDNUM = 0)  1 No answer FEDSAT (optional) SATISFACTION WITH THE MOST RECENT FORMAL EDUCATION ACTIVITY FEDNUM  ¥ 1 1 Yes 2 No  2 Not applicable (FEDNUM = 0)  1 No answer FEDUNSATREASON (optional) REASONS FOR NOT BEING SATISFIED WITH THE MOST RECENT FORMAL EDUCATION ACTIVITY FEDSAT = 2 0 None of the reasons below 1-5 Number of responses provided in the list of 5 reasons below  1 No answer  2 Not applicable (FEDSAT  2) List of reasons (multiple responses allowed) FEDUNSATREASON_1 Relevance/usefulness FEDUNSATREASON _2 Level of training too low FEDUNSATREASON _3 Level of training too high FEDUNSATREASON _4 Quality of teaching FEDUNSATREASON _5 Organisation of training (location, materials, classrooms etc.) Each FEDUNSATREASON_x variable is coded: 1 if selected, 2 if not selected, -2 for not applicable (FEDSAT  2) FEDOUTCOME OUTCOMES OF THE NEW SKILLS/KNOWLEDGE ACQUIRED THROUGH THE MOST RECENT FORMAL EDUCATION ACTIVITY FEDNUM  ¥ 1 0 None of the outcomes below 1-8 Number of responses provided in the list of 8 outcomes below  1 No answer  2 Not applicable (FEDNUM = 0) List of outcomes (multiple responses allowed) FEDOUTCOME_1 Getting a (new) job FEDOUTCOME_2 Promotion in the job (FEDWORKTIME = 1,2,3,4) FEDOUTCOME_3 Higher salary/wages (FEDWORKTIME = 1,2,3,4) FEDOUTCOME_4 New tasks (FEDWORKTIME = 1,2,3,4) FEDOUTCOME_5 Better performance in the job (FEDWORKTIME = 1,2,3,4) FEDOUTCOME_6 Personal related reasons (meet other people, refresh your skills in general subjects etc.) FEDOUTCOME_7 No outcomes yet FEDOUTCOME_8 No outcomes expected Each FEDOUTCOME_x variable is coded: 1 if selected, 2 if not selected, -2 for not applicable (FEDNUM = 0) (NFE) PARTICIPATION IN ANY OF THE FOLLOWING ACTIVITIES WITH THE INTENTION TO IMPROVE KNOWLEDGE OR SKILLS IN ANY AREA (INCLUDING HOBBIES) DURING THE LAST 12 MONTHS Everybody NFECOURSE a. COURSES Everybody 1 Yes 2 No NFEWORKSHOP b. WORKSHOPS AND SEMINARS Everybody 1 Yes 2 No NFEGUIDEDJT c. GUIDED ON THE JOB TRAINING Everybody 1 Yes 2 No NFELESSON d. PRIVATE LESSONS Everybody 1 Yes 2 No NFENUM NUMBER OF NON-FORMAL EDUCATION AND TRAINING ACTIVITIES DURING THE LAST 12 MONTHS NFECOURSE = 1 or NFEWORKSHOP = 1 or NFEGUIDEDJT = 1 or NFELESSON = 1 0 None (NFECOURSE = NFEWORKSHOP = NFEGUIDEDJT = NFELESSON = 2) 1-98 Number of activities IDENTIFICATION OF ACTIVITIES (UP TO 10) (NFEACT01) 01  Identification of the 1st activity NFEACT01_TYPE Type of activity NFENUM  ¥ 1 1 Courses 2 Workshops and seminars 3 Guided on the job training 4 Private lessons  1 No answer  2 Not applicable (NFENUM = 0) (NFEACT02) 02  Identification of the 2nd activity NFENUM  ¥ 2 NFEACT02_TYPE Coded as NFEACT01_TYPE (NFEACT03) 03  Identification of the 3rd activity NFENUM  ¥ 3 NFEACT03_TYPE Coded as NFEACT01_TYPE (NFEACT04) 04  Identification of the 4th activity NFENUM  ¥ 4 NFEACT04_TYPE Coded as NFEACT01_TYPE (NFEACT05) 05  Identification of the 5th activity NFENUM  ¥ 5 NFEACT05_TYPE Coded as NFEACT01_TYPE (NFEACT06) 06  Identification of the 6th activity NFENUM  ¥ 6 NFEACT06_TYPE Coded as NFEACT01_TYPE (NFEACT07) 07  Identification of the 7th activity NFENUM  ¥ 7 NFEACT07_TYPE Coded as NFEACT01_TYPE (NFEACT08) 08  Identification of the 8th activity NFENUM  ¥ 8 NFEACT08_TYPE Coded as NFEACT01_TYPE (NFEACT09) 09  Identification of the 9th activity NFENUM  ¥ 9 NFEACT09_TYPE Coded as NFEACT01_TYPE (NFEACT10) 10  Identification of the 10th activity NFENUM  ¥ 10 NFEACT10_TYPE Coded as NFEACT01_TYPE NFEPURP10 AT LEAST ONE JOB RELATED ACTIVITY AMONG ACTIVITIES 1 TO 10 NFENUM  ¥ 1 1 Yes 2 No  2 Not applicable (NFENUM = 0) NFEWORKTIME10 AT LEAST ONE ACTIVITY DURING PAID WORKING HOURS (INCLUDING PAID LEAVE AND RECUPERATION) AMONG ACTIVITIES 1 TO 10 NFENUM  ¥ 1 1 Yes 2 No (including not working at that time)  2 Not applicable (NFENUM = 0) NFEPAIDBY10 AT LEAST ONE ACTIVITY PARTIALLY OR FULLY PAID BY THE EMPLOYER AMONG ACTIVITIES 1 TO 10 NFENUM  ¥ 1 1 Yes 2 No (including not working at that time)  2 Not applicable (NFENUM = 0) NFERAND1 CODE OF THE 1ST RANDOMLY SELECTED ACTIVITY NFENUM  ¥ 1 1-10 Identification code of the 1st randomly selected activity (code of the activity as in the variables NFEACTxx)  2 Not applicable (NFENUM = 0) NFERAND1_TYPE As reported in NFEACT01_TYPE to NFEACT10_TYPE for the 1st randomly selected activity NFEPURP1 PURPOSE OF THE ACTIVITY NFERAND1   2 1 Mainly job-related 2 Mainly personal/non-job-related reasons  1 No answer  2 Not applicable (NFERAND1=  2) NFEFIELD1 FIELD OF THE 1ST ACTIVITY NFERAND1   2 Coded as FEDFIELD  1 No answer  2 Not applicable (NFERAND1 =  2) Or 010-863 (optional) Fields coded on 3 digits on an optional basis, details provided in the Adult Education Survey Manual referred to in Article 6 NFEMETHOD1 MAIN METHOD OF LEARNING USED FOR THE 1ST ACTIVITY NFERAND1   2 and NFERAND1_TYPE  2,3 1 Traditional teaching (e.g. classroom) 2 Distance learning using online or offline computer 3 Distance learning using traditional teaching material  1 No answer  2 Not applicable (NFERAND1 =  2 or NFERAND1_TYPE = 2,3) NFEREASON1 REASONS FOR PARTICIPATING IN THE 1ST ACTIVITY (the codes applying to NFERAND1_TYPE = 3 are defined in the Adult Education Survey Manual) NFERAND1   2 0 None of the reasons below 1-9 Number of responses provided in the list of 9 reasons below  1 No answer  2 Not applicable (NFERAND1 =  2) List of reasons (multiple responses allowed) NFEREASON1_01 To do my job better and/or improve carrier prospects NFEREASON1_02 To be less likely to lose my job NFEREASON1_03 To increase my possibilities of getting a job, or changing a job/profession NFEREASON1_04 To start my own business NFEREASON1_05 I was obliged to participate NFEREASON1_06 To get knowledge/skills useful in my everyday life NFEREASON1_07 To increase my knowledge/skills on a subject that interests me NFEREASON1_08 Obtain certificate NFEREASON1_09 To meet new people/for fun Each NFEREASON1_x variable is coded: 1 if selected, 2 if not selected, -2 for not applicable (NFERAND1 =  2) NFEWORKTIME1 1ST ACTIVITY DURING PAID WORKING HOURS (INCLUDING PAID LEAVE AND RECUPERATION) NFERAND1   2 and NFERAND1_TYPE  3 1 Only during paid working hours 2 Mostly during paid working hours 3 Mostly outside paid working hours 4 Only outside paid working hours 5 Not working at that time  1 No answer  2 Not applicable (NFERAND1 =  2 or NFERAND1_TYPE = 3) (NFEVOLUME1) VOLUME OF INSTRUCTION OF 1ST ACTIVITY NFERAND1   2 NFENBHOURS 3 digits Total number of instruction hours  1 No answer  2 Not applicable (NFERAND1 =  2) NFENBWEEKS1 (optional) 1-52 Number of weeks  1 No answer  2 Not applicable (NFERAND1 =  2) NFEDURPERWEEK1 (optional) 1-98 Average number of instruction hours per week  1 No answer  2 Not applicable (NFERAND1 =  2) NFEPROVIDER1 PROVIDER OF THE 1ST ACTIVITY NFERAND1   2 1 Formal education institution 2 Non-formal education and training institutions 3 Commercial institution where ET is not the main activity (e.g. equipment suppliers) 4 Employer 5 Employers organisations, chambers of commerce 6 Trade unions 7 Non-profit associations, e.g. cultural society, political party 8 Individuals (e.g. students giving private lessons) 9 Non-commercial institution where ET is not the main activity (e.g. libraries, museums, ministries) 10 Other  1 No answer  2 Not applicable (NFERAND1 =  2) NFECERT1 CERTIFICATE OBTAINED AFTER THE 1ST ACTIVITY NFERAND1   2 1 Yes, required by the employer or a professional body or by law 2 Yes, not required by the employer or a professional body or by law 3 No (acknowledgement of attendance)  1 No answer  2 Not applicable (NFERAND1 =  2) NFEPAIDBY1 PARTIAL OR FULL PAYMENT FOR THE TUITION, REGISTRATION, EXAM FEES, EXPENSES FOR BOOKS OR TECHNICAL STUDY MEANS FOR THE 1ST ACTIVITY NFERAND1   2 and NFERAND1_TYPE  3 0 None of the items below 1-5 Number of responses provided in the list of 5 items below  1 No answer  2 Not applicable (NFERAND1 =  2 or NFERAND1_TYPE = 3) List of items (multiple responses allowed) NFEPAIDBY1_1 Employer or prospective employer NFEPAIDBY1_2 Public employment services NFEPAIDBY1_3 Other public institutions NFEPAIDBY1_4 A household member or a relative NFEPAIDBY1_5 Yourself Each NFEPAIDBY1_x variable is coded: 1 if selected, 2 if not selected, -2 for not applicable (NFERAND1 =  2 or NFERAND1_TYPE = 3) NFEPAIDFULL1 (optional) FULL PAYMENT FOR THE TUITION, REGISTRATION, EXAM FEES, EXPENSES FOR BOOKS OR TECHNICAL STUDY MEANS BY THOSE IDENTIFIED IN NFEPAIDBY FOR THE 1ST ACTIVITY NFEPAIDBY1  ¥ 1 1 Yes 2 No (only part of the costs)  1 No answer (total costs not known)  2 Not applicable (NFEPAIDBY1 = 0,  1,  2) NFEPAIDVAL1 COSTS PAID PERSONALLY OR BY ANY HOUSEHOLD MEMBER OR RELATIVE FOR TUITION, REGISTRATION, EXAM FEES, BOOKS AND/OR TECHNICAL STUDY MEANS REGARDING THE 1ST ACTIVITY NFEPAIDBY1_4 = 1 or NFEPAIDBY1_5 = 1 In euros  1 No answer  2 Not applicable (NFEPAIDBY1_4  1 and NFEPAIDBY1_5  1) NFEUSE1 USE OF THE SKILLS OR KNOWLEDGE ACQUIRED FROM THE 1ST ACTIVITY NFERAND1   2 1 A lot 2 A fair amount 3 Very little 4 Not at all  2 Not applicable (NFERAND1 =  2)  1 No answer NFESAT1 (optional) SATISFACTION WITH THE 1ST ACTIVITY NFERAND1   2 1 Yes 2 No  1 No answer  2 Not applicable (NFERAND1 =  2) NFEUNSATREASON1 (optional) REASONS FOR NOT BEING SATISFIED WITH THE 1ST ACTIVITY NFESAT1 = 2 0 None of the reasons below 1-5 Number of responses provided in the list of 5 reasons below  1 No answer  2 Not applicable (NFESAT1  2) List of reasons (multiple responses allowed) NFEUNSATREASON1_1 1 Relevance/usefulness NFEUNSATREASON1_2 2 Level of training too low NFEUNSATREASON1_3 3 Level of training too high NFEUNSATREASON1_4 4 Quality of teaching NFEUNSATREASON1_5 5 Organisation of training (location, materials, classrooms etc.) Each NFEUNSATREASON1_x variable is coded: 1 if selected, 2 if not selected, -2 for not applicable (NFESAT  2) NFEOUTCOME1 OUTCOMES OF THE NEW SKILLS/KNOWLEDGE ACQUIRED THROUGH THE 1ST ACTIVITY NFERAND1   2 0 None of the outcomes below 1-8 Number of responses provided in the list of 8 outcomes below  1 No answer  2 Not applicable (NFERAND1 =  2) List of outcomes (multiple responses allowed) NFEOUTCOME1_1 Getting a (new) job NFEOUTCOME1_2 Promotion in the job (NFEWORKTIME1 = 1,2,3,4) NFEOUTCOME1_3 Higher salary/wages (NFEWORKTIME1 = 1,2,3,4) NFEOUTCOME1_4 New tasks (NFEWORKTIME1 = 1,2,3,4) NFEOUTCOME1_5 Better performance in the job (NFEWORKTIME1 = 1,2,3,4) NFEOUTCOME1_6 Personal related reasons (meet other people, refresh your skills in general subjects etc.) NFEOUTCOME1_7 No outcomes yet NFEOUTCOME1_8 No outcomes expected Each NFEOUTCOME1_x variable is coded: 1 if selected, 2 if not selected, -2 for not applicable (NFERAND1 =  2) NFERAND2 CODE OF THE 2ND RANDOMLY SELECTED ACTIVITY NFENUM  ¥ 2 1-10 Identification code of the 2nd randomly selected activity (code of the activity as in the variables NFEACTxx)  2 Not applicable (NFENUM = 0, 1) NFERAND2_TYPE As reported in NFEACT01_TYPE to NFEACT10_TYPE for the 2nd randomly selected activity NFEPURP2 Same coding as NFEPURP1 NFERAND2   2 NFEFIELD2 Same coding as NFEFIELD1 NFERAND2   2 NFEMETHOD2 Same coding as NFEMETHOD1 NFERAND2   2 and NFERAND2_TYPE  2,3 NFEREASON2 Same coding as NFEREASON1 and subcomponents NFERAND2   2 NFEWORKTIME2 Same coding as NFEWORKTIME1 NFERAND2   2 and NFERAND2_TYPE  3 NFENBWEEKS2 Same coding as NFENBWEEKS1 NFERAND2   2 NFEDURPERWEEK2 Same coding as NFEDURPERWEEK1 NFERAND2   2 NFEPROVIDER2 Same coding as NFEPROVIDER1 NFERAND2   2 NFECERT2 Same coding as NFECERT1 NFERAND2   2 NFEPAIDBY2 Same coding as NFEPAIDBY1 and subcomponents NFERAND2   2 and NFERAND2_TYPE  3 NFEPAIDFULL2 (optional) Same coding as NFEPAIDFULL1 NFEPAIDBY2  ¥ = 1 NFEPAIDVAL2 Same coding as NFEPAIDVAL1 NFEPAIDBY2_4 = 1 or NFEPAIDBY2_5 = 1 NFEUSE2 Same coding as NFEUSE1 NFERAND2   2 NFESAT2 (optional) Same coding as NFESAT1 NFERAND2   2 NFEUNSATREASON2 (optional) Same coding as NFEUNSATREASON1 and subcomponents NFESAT2 = 2 NFEOUTCOME2 Same coding as NFEOUTCOME1 and subcomponents NFERAND2   2 NFERAND3 (optional) CODE OF THE 3RD RANDOMLY SELECTED ACTIVITY NFENUM  ¥ 3 1-10 Identification code of the 3rd randomly selected activity (code of the activity as in the variables NFEACTxx)  2 Not applicable (NFENUM = 0, 1, 2) NFERAND3_TYPE (optional) Same coding as NFERAND1_TYPE NFERAND3   2 NFEPURP3 (optional) Same coding as NFEPURP1 NFERAND3   2 NFEFIELD3 (optional) Same coding as NFEFIELD1 NFERAND3   2 NFEMETHOD3 (optional) Same coding as NFEMETHOD1 NFERAND3   2 and NFERAND3_TYPE  2,3 NFEREASON3 (optional) Same coding as NFEREASON1 and subcomponents NFERAND3   2 NFEWORKTIME3 (optional) Same coding as NFEWORKTIME1 NFERAND3   2 and NFERAND3_TYPE  3 NFENBWEEKS3 (optional) Same coding as NFENBWEEKS1 NFERAND3   2 NFEDURPERWEEK3 (optional) Same coding as NFEDURPERWEEK1 NFERAND3   2 NFEPROVIDER3 (optional) Same coding as NFEPROVIDER1 NFERAND3   2 NFECERT3 (optional) Same coding as NFECERT1 NFERAND3   2 NFEPAIDBY3 (optional) Same coding as NFEPAIDBY1 and subcomponents NFERAND3   2 and NFERAND3_TYPE  3 NFEPAIDFULL3 (optional) Same coding as NFEPAIDFULL1 NFEPAIDBY3  ¥ = 1 NFEPAIDVAL3 (optional) Same coding as NFEPAIDVAL1 NFEPAIDBY3_4 = 1 or NFEPAIDBY3_5 = 1 NFEUSE3 (optional) Same coding as NFEUSE1 NFERAND3   2 NFESAT3 (optional) Same coding as NFESAT1 NFERAND3   2 NFEUNSATREASON3 (optional) Same coding as NFEUNSATREASON1 and subcomponents NFESAT3 = 2 NFEOUTCOME3 (optional) Same coding as NFEOUTCOME1 and subcomponents NFERAND3   2 DIFFICULTY DIFFICULTIES RELATED TO PARTICIPATION (OR MORE PARTICIPATION) IN EDUCATION AND TRAINING DURING THE LAST 12 MONTHS Everybody 1 You participated in formal or non-formal education and training and did not want to participate more 2 You participated in formal or non-formal education and training but wanted to participate more 3 You did not participate in formal or non-formal education and training and did not want to participate 4 You did not participate in formal or non-formal education and training but wanted to participate  1 No answer DIFFTYPE TYPE OF DIFFICULTIES DIFFICULTY = 1 to 4 0 None of the difficulties below 1-11 Number of responses provided in the list of 11 difficulties below  1 No answer  2 Not applicable (DIFFICULTY  1 to 4) List of difficulties (multiple responses allowed) DIFFTYPE_01 Difficulty 01  Prerequisites DIFFTYPE_02 Difficulty 02  Cost DIFFTYPE_03 Difficulty 03  Lack of employers support or lack of public services support DIFFTYPE_04 Difficulty 04  Schedule DIFFTYPE_05 Difficulty 05  Distance DIFFTYPE_06 Difficulty 06  No access to a computer or Internet (for distance learning) DIFFTYPE_07 Difficulty 07  Family responsibilities DIFFTYPE_08 Difficulty 08  Health or age DIFFTYPE_09 Difficulty 09  Other personal reasons DIFFTYPE_10 Difficulty 10  No suitable education or training activity DIFFTYPE_11 Difficulty 11  No need for (further) education and training (for DIFFICULTY = 1 or 3 only) Each DIFFTYPE_xx variable is coded: 1 if selected, 2 if not selected, -2 for not applicable (DIFFICULTY  1 to 4) DIFFMAIN MOST IMPORTANT DIFFICULTY DIFFTYPE = 1-11 01-11 Code of the difficulty from 01 to 11 (code of the difficulty as in the variables DIFFTYPE)  2 No applicable (DIFFTYPE  1-11)  1 No answer INF PARTICIPATION IN OTHER ACTIVITIES IN THE LAST 12 MONTHS (DELIBERATE SELF-TEACHING TO IMPROVE KNOWLEDGE OR SKILLS) Everybody 1 Yes, one activity 2 Yes, at least two activities 3 No (INFACT1) IDENTIFICATION OF THE 1ST MOST RECENT ACTIVITY INFFIELD1 Field of this activity INF = 1, 2 Coded as FEDFIELD  2 Not applicable (INF  1, 2) Or 010-863 (optional) Fields coded on 3 digits on an optional basis, details provided in the Adult Education Survey Manual referred to in Article 6 INFPURP1 Purpose of this activity INF = 1, 2 1 Mainly job-related 2 Mainly personal/non-job-related reasons  2 Not applicable (INF  1, 2) INFMETHOD1 Informal learning method used for this activity INF = 1, 2 1 By learning from a family member, friend or colleague 2 Using printed material (books, professional magazines, etc.) 3 Using computers (online or offline) 4 Through television/radio/video  2 Not applicable (INF  1, 2) (INFACT2) IDENTIFICATION OF THE 2ND MOST RECENT ACTIVITY INF = 2 INFFIELD2 INFPURP2 INFMETHOD2 Coded as INFACT1 and subcomponents INFFIELD1, INFPURP1 and INFMETHOD1 Not applicable (INF  2) ICTCOMPUTER COMPUTER RELATED ACTIVITIES ALREADY CARRIED OUT Everybody 0 Never used a computer or none of the activities listed below 1-6 Number of responses provided in the list activities 1 to 6 below  1 No answer List of examples of activities allowing for an assessment of skills (from low to high, multiple responses allowed) ICTCOMPUTER_1 Activity 1 ICTCOMPUTER_2 Activity 2 ICTCOMPUTER_3 Activity 3 ICTCOMPUTER_4 Activity 4 ICTCOMPUTER_5 Activity 5 ICTCOMPUTER_6 Activity 6 Each ICTCOMPUTER_x variable is coded: 1 if selected, 2 if not selected ICTINTERNET (optional) INTERNET RELATED ACTIVITIES HAVE ALREADY CARRIED OUT ICTCOMPUTER = 1-6,  1 0 Never used Internet or none of the activities listed below 1-6 Number of responses provided in the list activities 1 to 6 below  1 No answer List of examples of activities allowing for an assessment of skills (from low to high, multiple responses allowed) ICTINTERNET_1 Activity 1 ICTINTERNET_2 Activity 2 ICTINTERNET_3 Activity 3 ICTINTERNET_4 Activity 4 ICTINTERNET_5 Activity 5 ICTINTERNET_6 Activity 6 Each ICTINTERNET_x variable is coded: 1 if selected, 2 if not selected LANGMOTHER MOTHER TONGUE(S) Everybody Codes based on the ISO country classification, details provided in the Adult Education Survey Manual referred to in Article 6 2 digits 1st language 2 digits 2nd language (00 if none) LANGUSED OTHER LANGUAGES EXCEPT MOTHER TONGUE(S) Everybody 0-98 Number of other languages  1 No answer LANGUSED_1 2 digits 1  Code of the first language or 00 (none) LANGUSED_2 2 digits 2  Code of the second language or 00 (none) LANGUSED_3 2 digits 3  Code of the third language or 00 (none) LANGUSED_4 2 digits 4  Code of the fourth language or 00 (none) LANGUSED_5 2 digits 5  Code of the fifth language or 00 (none) LANGUSED_6 2 digits 6  Code of the sixth language or 00 (none) LANGUSED_7 2 digits 7  Code of the seventh language or 00 (none) Each LANGUSED_x variable is coded on the basis of the ISO country classification, details provided in the Adult Education Survey Manual referred to in Article 6 LANGBEST1 FIRST BEST KNOWN LANGUAGE (EXCLUDING MOTHER TONGUE) LANGUSED  0,  1 Based on the ISO country classification, details provided in the Adult Education Survey Manual referred to in Article 6 2 digits 1st language (2 digits code)  1 No answer  2 Not applicable (LANGUSED = 0,  1) LANGLEVEL1 FIRST BEST LANGUAGE KNOWLEDGE (EXCLUDING MOTHER TONGUE) LANGBEST1   1,  2 1 I can understand and use the most common everyday expressions. I use the language in relation to familiar things and situations. 2 I can understand the essential of clear language and produce simple text. I can describe experiences and events and communicate fairly fluently. 3 I can understand a wide range of demanding texts and use the language flexibly. I master the language almost completely.  1 No answer  2 Not applicable (LANGBEST1 =  1,  2) LANGBEST2 SECOND BEST KNOWN LANGUAGE (EXCLUDING MOTHER TONGUE) LANGUSED  0, 1,  1 Based on the ISO country classification, details provided in the Adult Education Survey Manual referred to in Article 6 2 digits 2nd language (2 digits code)  1 No answer  2 Not applicable (LANGUSED = 0, 1,  1) LANGLEVEL2 SECOND BEST LANGUAGE KNOWLEDGE (EXCLUDING MOTHER TONGUE) LANGBEST2   1,  2 Coded as LANGLEVEL1 CULTPAR1 (optional) NUMBER OF TIMES GOING TO LIVE PERFORMANCES IN THE LAST 12 MONTHS Everybody 1 1 to 6 times in the last 12 months 2 More than 6 times in the last 12 months 3 Never  1 No answer CULTPAR2 (optional) NUMBER OF TIMES GOING TO THE CINEMA IN THE LAST 12 MONTHS Everybody 1 1 to 6 times in the last 12 months 2 More than 6 times in the last 12 months 3 Never  1 No answer CULTPAR3 (optional) NUMBER OF VISITS TO CULTURAL SITES IN THE LAST 12 MONTHS Everybody 1 1 to 6 times in the last 12 months 2 More than 6 times in the last 12 months 3 Never  1 No answer CULTPAR4 (optional) NUMBER OF TIMES ATTENDING LIVE SPORT EVENTS IN THE LAST 12 MONTHS Everybody 1 1 to 6 times in the last 12 months 2 More than 6 times in the last 12 months 3 Never  1 No answer CULTNEWS (optional) READING NEWSPAPERS (PAPER OR INTERNET) IN THE LAST 12 MONTHS Everybody 1 Every day or almost every day 2 At least once a week (but not every day) 3 At least once a month (but not every week) 4 Less than once a month 5 Never  1 No answer CULTBOOK (optional) READ A BOOK IN THE LAST 12 MONTHS Everybody 1 Yes 2 No  1 No answer CULTBOOKNUM (optional) APPROXIMATE NUMBER OF BOOKS READ IN THE LAST 12 MONTHS CULTBOOK = 1 1 Less than 5 2 5 to 9 3 More than 10  1 No answer  2 Not applicable (CULTBOOK  1) SOCIALPAR (optional) PARTICIPATION IN ANY OF THE FOLLOWING ACTIVITIES IN THE LAST 12 MONTHS Everybody 0 None of the activities below 1-6 Number of responses provided in the list of 6 activities below  1 No answer List of activities (multiple responses allowed) SOCIALPAR _1 Activities of political parties or trade unions SOCIALPAR _2 Activities of professional associations SOCIALPAR _3 Activities of recreational groups or organisations SOCIALPAR _4 Activities of charitable organisations SOCIALPAR _5 Informal voluntary activities SOCIALPAR _6 Activities of religious organisations Each SOCIALPAR_x variable is coded: 1 if selected, 2 if not selected ANNEX II Sample and precision requirements 1. According to the Annex to Regulation (EC) No 452/2008, the Adult Education Survey sample size shall be established on the basis of precision requirements that shall not require effective national sample sizes to be larger than 5 000 individuals, calculated on the assumption of simple random sampling. Within these limits, specific subpopulations shall require particular sampling considerations. 2. The net sample (excluding unit non-response) should provide estimates within a 95 % confidence interval for a set of indicators listed in paragraph 3. The half-length of the confidence interval for each indicator shall not exceed the threshold provided in paragraph 3 unless an effective sample size larger than 5 000 individuals is required at national level. 3. The indicators of interest and the maximum half-length of the 95 % confidence interval are: Indicator Maximum half-length of the 95 % confidence interval Participation rate (%) in non-formal education and training 1,4 % Participation rate (%) in non-formal education and training (males) 2,0 % Participation rate (%) in non-formal education and training (females) 2,0 % Participation rate (%) in non-formal education and training (persons aged 25-34) 3,0 % Participation rate (%) in non-formal education and training (persons aged 35-54) 2,0 % Participation rate (%) in non-formal education and training (persons aged 55-64) 3,2 % Participation rate (%) in non-formal education and training by highly educated persons (ISCED level 5-6) 4,0 % Participation rate (%) in non-formal education and training by unemployed persons 11,5 % Share of job-related activities among non-formal training activities 4,0 % For countries with a population aged 25-64 of one million to three and a half millions, the thresholds provided in the column maximum half-length of the 95 % confidence interval shall be increased by 20 %. For countries with a population aged 25-64 of less than one million, the thresholds provided in the column maximum half-length of the 95 % confidence interval shall be increased by 40 %. 4. These requirements refer to a sample of resident units aged 25-64. National samples with a wider scope should allow for the provision of estimates for the resident population aged 25-64 complying with the precision requirements set out in paragraphs 2 and 3. ANNEX III Quality requirements and quality reporting The data quality requirements for the Adult Education Survey refer to the dimensions of relevance, accuracy, timeliness and punctuality, accessibility and clarity, comparability, and coherence in accordance with Article 4(d) of Regulation (EC) No 452/2008. Member States shall submit quality reports as defined in Article 7 of this Regulation. The reports are to be written according to a standard quality reporting format provided by the Commission (Eurostat). A copy of the national questionnaire shall accompany the quality report. 1. RELEVANCE  Implementation of the survey and the degree to which statistics meet current and potential users needs.  Description and classification of users.  Individual needs of each user group.  Evaluation if and to what degree these needs have been satisfied. 2. ACCURACY 2.1. Sampling errors  Description of the sample design and the realised sample.  Description of the calculation of the final weights including non-response model and auxiliary variables used.  Coefficients of variation of the estimates according to the sample strata as regards the indicators of interest listed in Annex II, paragraph 3.  Variance estimation software.  In particularly, a description of the auxiliary variables or information used should be reported.  In case of non-response analysis, a description of the biases in the sample and results. 2.2. Non-sampling errors 2.2.1. Coverage errors  Description of the register used for sampling and its overall quality.  Information included in the register and its updating frequency.  Errors due to the discrepancies between the sampling frame and the target population and sub-populations (over-coverage, under-coverage, misclassifications).  Methods used to obtain this information.  Notes on the processing of misclassifications. 2.2.2. Measurement errors Assessment of errors that occurred at the stage of data collection due for example to:  The questionnaire design (results of pre-tests or laboratory methods; questioning strategies).  Reporting unit/respondent (reactions of respondents).  Information system of the respondent and the use of administrative records (correspondence between the administrative and survey concept, e.g. reference period, availability of individual data).  Modes of data collection. 2.2.3. Processing errors Description of the data editing process:  Processing system and tools used.  Errors due to coding, editing, weighting, and tabulation etc.  Quality checks at macro/micro level.  Corrections and failed edits breakdown into missing values, errors and anomalies. 2.2.4. Non-response errors  A description of the measures undertaken regarding re-contacts.  Unit and item response rates.  Assessment of unit non-response and item non-response.  Full report on imputation procedures including methods used for imputation and/or re-weighting.  Methodological notes and results of non-response analysis or other methods to assess the effects of non-response. 3. TIMELINESS AND PUNCTUALITY  Table of dates when each of the following phases of the project started and ended such as data collection, reminders and follow-up, data checking and editing, further validation and imputation, non-response survey (as appropriate), estimations as well as data transmission to Eurostat and dissemination of national results. 4. ACCESSIBILITY AND CLARITY  Conditions of access to data.  Dissemination scheme of results.  Copy of any methodological documents relating to the statistics provided. 5. COMPARABILITY  As appropriate and relevant countries should comment upon:  Deviations from the European questionnaire and definitions.  Whether the survey was linked to another national survey.  To what extent the survey was realised through existing data in registers.  A description of how the requirements of this Regulation have been fulfilled so the data comparability can be assessed. 6. COHERENCE  Comparison of statistics for the same phenomenon or item from other surveys or sources.  Description of how the requirements of this Regulation have been fulfilled so the geographical comparability of the data can be assessed. 7. COST AND BURDEN  Analysis of the burden and benefit at national level through, for example, a consideration of:  Average time for answering the questionnaire.  Problematic questions, modules from the survey  Problems with classification of learning activities and definition of learning activities, issues with classifications  Which variables have been most/least useful in collecting data on adult participation in learning.  Estimated or actual satisfaction level of data users at national level.  Respondent burden.  Efforts made to reduce burden